Citation Nr: 0521127	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis with memory loss and depression.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Togus, Maine, 
which denied service connection for residuals of meningitis 
with memory loss and depression and denied service connection 
for schizoaffective disorder, secondary to meningitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its previous remand, the Board asked that the veteran be 
afforded a psychiatric examination in which, among other 
things, the examiner expressed an opinion as to the link 
between any depression and events during active service.  The 
veteran was afforded a psychiatric examination in March 2005.  
The examiner diagnosed dysthymia, but did not provide an 
opinion as to whether this condition was related to service 
(although the examiner did express an opinion with regard to 
the relationship between service and a psychosis).  A remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran's claims folder contains a document from the 
Social Security Administration, dated January 1999, which 
evidences the veteran's request for reconsideration of 
previously denied Social Security benefits.  However, the 
claims folder does not reflect that the veteran's records 
underlying the Social Security Administrations determination 
have been obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The United 
States Court of Appeals for Veterans Claims has imposed a 
virtually absolute duty to obtain Social Security records.  
Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 
11 Vet. App. 163, 169 (1998).  The Board regrets that on 
further review, it is necessary to remand the appeal for this 
reason.

In 2000, the veteran submitted VA Form 21-4142 (Authorization 
and Consent to Release Information to VA) which showed that 
he had been treated by Dr. Joyce Millette from 1973 to the 
present, primarily for depression.  In regards to an address, 
the veteran provided an address of [redacted] in [redacted], 
Connecticut.

In November 2000, the RO returned VA Form 21-4142 to the 
veteran, along with a letter of correspondence which 
instructed the veteran to again complete the form and to 
specifically furnish the correct name and full address of Dr. 
Millette.   

In October 2001, the veteran resubmitted VA Form 21-4142 and 
listed multiple providers of treatment for his disorders, 
including a new address for Dr. Millette.

In December 2001, the RO sent a letter to Dr. Millette 
requesting that she provide evidence reflecting treatment of 
the veteran for his psychiatric disorder.  To date no 
response has been received and no clinical records reflecting 
the veteran's treatment from this physician are currently of 
record.  At the March 2005 hearing, the veteran reported that 
he had seen Dr. Millette informally over the years, but that 
she had recently suffered a stroke.  The veteran's spouse 
testified at the June 2003 hearing that the veteran continued 
to receive treatment from Dr. Millette.  The claims folder 
contains only records prepared by Dr. Millette during a 
period of hospitalization in 1972.  The VCAA imposes a duty 
on VA to tell claimants when VA is unsuccessful in obtaining 
records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

Such records are relevant to both issues currently in 
appellate status.  VA has an obligation to seek records of 
this treatment.  38 U.S.C.A. § 5103A(b) (West 2002).

In view of the foregoing, this case is remanded for the 
following:

1.  Inform the veteran that VA has been 
unsuccessful in obtaining treatment 
records from Dr. Millette.  Ask the 
veteran to furnish any records from Dr. 
Millette in his possession, ask him to 
furnish a release with address 
information to obtain any remaining 
records that might be available.  If the 
veteran responds with a release of 
information, and indicates that 
additional records are available, 
request the additional records.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Refer the veteran's claims folder to 
the examiner who conducted the March 
2005 psychiatric examination.  Ask the 
examiner to express an opinion with a 
rationale as to whether it is at least 
as likely as not (50 percent probability 
or more) that current depression or 
dysthymia is related to a disease or 
injury during service, or had its onset 
in service.  If the examiner is not 
available, another physician should 
review the claims folder and furnish the 
needed opinion.

4.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they remain 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


